                 Case 4:14-cv-04480-YGR Document 243 Filed 11/16/18 Page 1 of 2




 1   JOSEPH H. HUNT
     Assistant Attorney General
 2   ALEX G. TSE
 3   Acting United States Attorney
     ANTHONY J. COPPOLINO
 4   Deputy Branch Director
     JULIA A. HEIMAN
 5   Senior Counsel
 6   United States Department of Justice
     Civil Division, Federal Programs Branch
 7
       P.O. Box 883
 8     Washington, D.C. 20044
 9     Telephone: (202) 616-8480
       Facsimile: (202) 616-8470
10     Email: julia.heiman@usdoj.gov
11
     Attorneys for Defendants
12                              IN THE UNITED STATES DISTRICT COURT
13                     FOR THE NORTHERN DISTRICT OF CALIFORNIA
14   __________________________________________
                                                )
15   TWITTER, INC.,                             ) Case No. 14-cv-4480-YGR
                                                )
16
           Plaintiff,                           )
17                                              )
                           v.                   )
18                                              )
     MATTHEW G. WHITAKER, Acting Attorney       )
19
     General of the United States,1 et al.,     )
20                                              ) STATUS REPORT
           Defendants.                          )
21                                              )
22                                              ) Hon. Yvonne Gonzalez Rogers
     __________________________________________)
23
24
25
26
             1
              Matthew G. Whitaker, the Acting Attorney General of the United States, is substituted
27
     as defendant in this action, pursuant to Fed. R. Civ. P. 25(d).
28

     Twitter, Inc. v. Sessions, et al., Case No. 14-cv-4480-YGR                             1
     Status Report
               Case 4:14-cv-04480-YGR Document 243 Filed 11/16/18 Page 2 of 2




 1           Defendants respectfully submit this status report pursuant to the Court’s April 2018
 2   Order, ECF No. 200, granting the parties’ stipulated request regarding discovery, and requiring,
 3   in relevant part, that Defendants report the FBI’s progress in complying with the discovery
 4   schedule on a biweekly basis.
 5           Consistent with the discovery schedule that the Court entered on October 10, 2018,
 6   pursuant to the parties’ stipulated request, see ECF No. 235, Defendants produced supplemental
 7   responses to Plaintiff’s interrogatories on November 13, 2018, and, on November 16, 2018
 8   Defendants completed their production of materials from their unclassified systems.
 9           Additionally, on November 5 and 6, 2018, see ECF No. 238 (granting Defendants’
10   administrative motions to extend time for completion of DOJ’s privilege log), DOJ completed
11   the production of its privilege log for materials from its unclassified systems. The FBI will be
12   providing Plaintiff its privilege log for materials from its unclassified system during the coming
13   week as well.

14
15   Dated: November 16, 2018                             Respectfully submitted,
16
17
                                                          JOSEPH H. HUNT
18                                                        Assistant Attorney General
19                                                        ALEX G. TSE
20                                                        Acting United States Attorney

21                                                        ANTHONY J. COPPOLINO
                                                          Deputy Branch Director
22
23                                                               /s/ Julia A. Heiman
                                                          JULIA A. HEIMAN, Bar No. 241415
24                                                        Senior Counsel
                                                          U.S. Department of Justice
25
                                                          Civil Division, Federal Programs Branch
26                                                        P.O. Box 883
                                                          Washington, D.C. 20044
27                                                        julia.heiman@usdoj.gov
                                                          Attorneys for Defendants
28

     Twitter, Inc. v. Sessions, et al., Case No. 14-cv-4480-YGR                                     2
     Status Report
